UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1063


XIAOLAN PAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 27, 2012             Decided:   October 4, 2012


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Gang Zhou, New York, New York, for Petitioner.       Stuart F.
Delery, Acting Assistant Attorney General, William C. Peachey,
Assistant   Director,  Daniel   E.  Goldman, Senior Litigation
Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Xiaolan    Pan,    a   native   and    citizen    of     the       People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (Board) dismissing her appeal from the

Immigration Judge’s order denying her applications for asylum

and withholding of removal.             We dismiss in part and deny in part

the petition for review.

               Pan first challenges the finding below that she failed

to   timely      file     her     asylum   application.          Under        8    U.S.C.

§ 1158(a)(3) (2006), the Attorney General’s decision regarding

whether an alien has complied with the one-year time limit for

filing    an    application       for   asylum   or    established       changed       or

extraordinary circumstances justifying waiver of that time limit

is not reviewable by any court.                See Gomis v. Holder, 571 F.3d

353, 358-59 (4th Cir. 2009).               Although 8 U.S.C. § 1252(a)(2)(D)

(2006) provides that nothing in § 1252(a)(2)(B), (C), “or in any

other provision of this Act . . . which limits or eliminates

judicial   review,        shall    be   construed     as   precluding      review      of

constitutional claims or questions of law,” this court has held

that the question of whether an asylum application is untimely

or whether the changed or extraordinary circumstances exception

applies    “is     a     discretionary     determination        based    on        factual

circumstances.”          Gomis, 571 F.3d at 358.           Accordingly, “absent a

colorable constitutional claim or question of law, [the Court’s]

                                           2
review of the issue is not authorized by § 1252(a)(2)(D).”               Id.

Because Pan fails to raise any such issues, we lack jurisdiction

to review this finding.

              Next, Pan disputes the conclusion that she failed to

qualify for the relief of withholding of removal.            “Withholding

of removal is available under 8 U.S.C. § 1231(b)(3) if the alien

shows that it is more likely than not that her life or freedom

would be threatened in the country of removal because of her

race, religion, nationality, membership in a particular social

group, or political opinion.”        Gomis, 571 F.3d at 359 (citations

omitted); see 8 U.S.C. § 1231(b)(3) (2006).         Based on our review

of the record, we conclude that substantial evidence supports

the agency’s adverse credibility determination as well as its

finding that Pan failed to demonstrate past persecution or a

clear probability of future persecution.           Because the evidence

does not compel us to conclude to the contrary, we uphold the

denial of relief.       See Djadjou v. Holder, 662 F.3d 265, 273 (4th

Cir. 2011), petition for cert. filed (Aug. 6, 2012).

              We accordingly dismiss in part and deny in part the

petition for review.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented   in   the




                                      3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                            PETITION DISMISSED IN PART
                                                    AND DENIED IN PART




                                    4